           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

UNITED STATES OF AMERICA,
v.                                                 Case No. 1:19-cr-37-AW-GRJ
DOMINGO PAEZ-BAUTISTA,
a/k/a “Domingo Perez,”
a/k/a “Kenny Rodriguez-Valasquez,”
     Defendant.
_______________________________/
            ORDER GRANTING MOTION TO CONTINUE TRIAL

        Upon consideration of Defendant’s unopposed motion to continue trial,

ECF No. 18, this Court finds that a reasonable delay of the trial from November 19,

2019, until December 17, 2019, is appropriate for the reasons set out in the motion.

This Court finds that the ends of justice that will be served by granting the

continuance outweigh the interests of the public and Defendant in a speedier trial.

The Clerk is directed to reset the trial currently set in November for December 17,

2019.

        SO ORDERED on November 12, 2019.

                                      s/ Allen Winsor
                                      United States District Judge
